DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 have been cancelled, claims 9-16 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2020 has been considered by the examiner.
Allowable Subject Matter
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a control unit and method for operating a transmission having at least one form-locking shift element, actuating travel of the at least one shift-element half detectable with a sensor, a power flow in the transmission interruptible when a malfunction of the sensor is detected, the method having the steps of upon detection of the malfunction of the sensor, determining whether the at least one shift-element half was in a demanded end position before the malfunction and was actuated by an actuation force towards the demanded end position before the malfunction; and in response to determining that the at least one shift-element half was in the demanded end position and was actuated by the actuation force towards the demanded end position before the malfunction, maintaining the power flow in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,779,490 to Milunas et al. teaches a transmission control for failure of a sensor.
U.S. Publication No. 2017/0350502 to Lee teaches a transmission actuator with a sensor but lacks a teaching of detecting an error with the sensor.
U.S. Publication No. 2009/0121708 to Lackey teaches a general position sensor, but lacks a teaching of detecting an error with the sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659